Citation Nr: 0901284	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in March 2003 as a result of multisystem 
organ failure, sepsis, and polycystic kidney disease, with 
polycystic liver disease listed as another condition 
contributing to the veteran's death but not resulting in his 
underlying cause of death.  

2.  At the time of his death, the veteran was service 
connected for shrapnel wound scars to the right temporal and 
left occipital regions, and for shrapnel wound scars to the 
left hand, left great toe, both thighs and buttock, all 
evaluated as non compensable disabilities, but for which he 
was assigned a 10 percent evaluation for individuals with 
multiple noncompensable service connected disabilities that 
interfere with normal employability.  

3.  The appellant has not alleged that any rating decision 
was clearly and unmistakeably erroneous.

4.  The evidence fails to show the veteran either was a 
prisoner of war, or died within five years of his discharge 
from service.

5.  No medical evidence indicates the veteran's service 
connected disabilities, nor his military service caused or 
contributed to the cause of death.



CONCLUSIONS OF LAW

1.  A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).

2.  The criteria for an award of DIC benefits have not been 
met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. 
§§ 3.22, 3.105(e) (2008); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
June 2004.  While the letter did not specifically inform the 
appellant of the disability for which the veteran was service 
connected, any failure to do so in this regard is harmless, 
since her various submissions reflect actual knowledge of the 
requirement to support her claim.  Though the appellant was 
not provided with additional notice concerning her February 
2005 "hypothetical DIC entitlement" claim, this failure is 
harmless because such a claim is precluded by applicable law 
and VA regulations.  Further, the appellant was likewise 
provided every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records have been obtained, and 
the appellant has submitted relevant private medical records.  
A medical opinion was not obtained since no competent 
evidence suggests a link between the veteran's cause of death 
and his military service or service connected disability.  
Additionally, in a March 2008 statement the appellant 
withdrew her request for a hearing before the Board.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim, and no further assistance 
to the appellant with the development of evidence is 
required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  See Id.    

Service Connection for the Veteran's Cause of Death

In a February 2005 statement, the appellant contends that the 
veteran's death was related to his time in service.  Her 
theory is that the veteran was in a helicopter crash that 
caused trauma to his kidney, which ultimately contributed to 
the veteran's death.  The appellant further states that the 
veteran developed skin cancer as a result of exposure to 
herbicides, specifically Agent Orange, while serving in 
Vietnam.  These factors form the basis of the appellant's 
theory that the veteran's death was caused by his military 
service.  

The veteran's death certificate indicates that he died in 
March 2003 due to multisystem organ failure, sepsis and 
polycystic kidney disease, with polycystic liver disease 
listed as another condition contributing to the veteran's 
death but not resulting in his underlying cause of death.  
The veteran's service treatment records do not contain any 
mention of a multisystem organ disorder, sepsis, polycystic 
kidney disease, or polycystic liver disease.  The veteran's 
December 1967 separation medical examination is negative of 
any reference to a multisystem organ disorder, sepsis, 
polycystic kidney disease or polycystic liver disease.  At 
the time of his death the veteran was service connected for 
shrapnel wound scars to the right temporal and left occipital 
regions, and for shrapnel wounds scars to the left hand, 
great toe, both thighs and buttock, and rated as 10 percent 
disabling under the provision of 38 C.F.R. § 3.324.  This 
provides that whenever a veteran suffers from two or more 
separate permanent service-connected disabilities of such a 
character as to clearly interfere with normal employability, 
even though none of the disabilities may be of a compensable 
degree, a 10 percent rating may be assigned.  Id.  

The only medical evidence of record related to any of 
conditions that caused the veteran's death is a March 1970 
post service medical record that reflects the veteran's 
diagnosis with polycystic kidney disease.  However, this 
record does not indicate such diagnosis is related to the 
veteran's military service.  

At a December 1991 VA examination, the examiner noted the 
veteran's account that his polycystic kidneys were discovered 
during a post service hospitalization in 1970.  At this time, 
the veteran also reported that he was diagnosed with basal 
cell cancer earlier in 1991.  The examiner, however, never 
suggested the veteran's polycystic kidneys and basal cell 
cancer were related to the veteran's military service, 
service connected disabilities, or herbicide exposure.  

The Board concludes that there is no medical basis for 
linking the veteran's multisystem organ disorder, sepsis, 
polycystic kidney disease and polycystic liver disease to his 
period of service.  Though the veteran did have a diagnosis 
of polycystic kidney disease, this diagnosis occurred more 
than one year after the veteran separated from service and 
there is no medical indication that this diagnosis was 
related to the veteran's military service, or service 
connected disorders.  To link a multisystem organ disorder, 
sepsis, polycystic kidney disease, or polycystic liver 
disease to service absent medical evidence to that effect 
would be purely speculative.  Therefore, the Board finds that 
a multisystem organ disorder, sepsis, polycystic kidney 
disease and polycystic liver disease were not present during 
service; nor did they develop after service as a result of 
any incident in service.  Accordingly, the Board concludes 
that neither the veteran's military service nor service 
connected disabilities caused or contributed to his death.  
See 38 C.F.R. § 3.312(a).

The Board takes note of the appellant's theory that herbicide 
exposure resulted in the veteran's basal cell cancer and that 
contributed to the cause of his death; however, the 
appellant, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of the 
veteran's disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran's death certificate does not list 
basal cell cancer as contributing to or causing the veteran's 
death, as such, her opinion is insufficient to provide the 
requisite nexus between the cause of the veteran's death and 
his time in service.  

Further even conceding exposure to herbicides, there is 
insufficient evidence to link the veteran's basal cell cancer 
to this exposure or his death.  VA may grant service 
connection on the basis of presumed herbicide exposure for a 
finite list of diseases including prostate cancer and 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), but basal cell cancer is not included on this list.  
See 38 C.F.R. § 3.309(e).  Accordingly, to establish service 
connection, the appellant would be required to present 
competent medical evidence linking the veteran's basal cell 
cancer to herbicide exposure.  Further, the appellant would 
be required to demonstrate that this condition contributed to 
or aggravated the veteran's death.  Currently, the Board 
notes there is no medical evidence of record linking the 
veteran's basal cell cancer to herbicide exposure, to his 
military service, to his service connected disabilities, or 
to his death.  

The Board also notes the appellant's theory that a helicopter 
crash in service injured the veteran's kidney's and resulted 
in his diagnosis of polycystic kidneys; however the veteran's 
service treatment record contains no notation of the veteran 
being involved in any helicopter crash, nor is there any 
notation of treatment associated with the veteran's kidneys 
in service.

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).

DIC Benefits Claim

VA also pays DIC benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated by the VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because; (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. 
§ 5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA rating decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran otherwise 
was entitled to continued payment based on a total service-
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.  

Based on the evidence of record, the Board find that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met, as the veteran never applied for or 
received a totally disability rating during his lifetime.  
Further, neither the veteran, during his lifetime, nor the 
appellant has successfully or specifically pled clear and 
unmistakable error in any rating action that would have 
entitled the veteran to a total disability rating at any time 
prior to March 2003.  See Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) (holding, any claim of CUE must be pled with 
specificity). 

The Board notes that, per application of Rodriguez v. Peake, 
511 F.3D 1147 (Fed Cir. 2008), the Board need not review 
whether there is any other disorder of record that could have 
been service-connected and then assigned a total rating for 
the appropriate period of time so as to warrant the award of 
DIC benefits under 38 U.S.C.A. § 1318, also known as 
"hypothetical entitlement."  See also 38 C.F.R. § 3.22.  
The record shows that the appellant's claim for DIC was filed 
in February 2005; which is after the January 2000 
finalization of VA's modification of 38 C.F.R. § 3.22 that 
precludes VA consideration of such claims.  Therefore, 
consideration of hypothetical entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is legally precluded in this case.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the evidence fails to show the veteran ever filed for a 
total disability rating based on individual unemployability, 
nor was he assigned such a rating based on any service 
connection claim, the criteria for DIC have not been met and 
the appellant's claim is therefore denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


